        Case 4:16-cv-00431-JSW Document 80 Filed 10/11/18 Page 1 of 2


     JASON R. FLANDERS, SBN 238007
 1
     ATA LAW GROUP
 2   490 43rd Street, Suite 108
     Telephone: (916) 202-3018
 3   Email: jrf@atalawgroup.com
 4   RACHEL S. DOUGHTY, SBN 255904
     GREENFIRE LAW, PC
 5
     2550 Ninth Street, Suite 204B
 6   Berkeley, CA 94710
     Telephone: (828) 424-2005
 7   Email: rdoughty@greenfirelaw.com
 8   Attorneys for Plaintiff
 9   Friends of Outlet Creek

10
                                 UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
12

13
      FRIENDS OF OUTLET CREEK,                         Case No. 4:16-CV-00431-JSW
14
              Plaintiff,                               PLAINTIFF’S NOTICE OF
15                                                     SUPPLEMENTAL AUTHORITY
       vs.
16
                                                       Complaint Served: February 29, 2016
17
       GRIST CREEK AGGREGATES, LLC,                    (Federal Water Pollution Control Act, 33
18                                                     U.S.C. § 1251 et seq.)
              Defendant.
19

20
21

22

23

24

25

26

27

28



                           PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY
         Case 4:16-cv-00431-JSW Document 80 Filed 10/11/18 Page 2 of 2



 1                             PLAINTIFF’S SUPPLEMENTAL AUTHORITY

 2        As further supplemental authority we submit this pursuant to the court’s Notice of
 3   Questions for Hearing and instructions therein (Dkt. 79).
 4        Cal. Sportfishing Prot. Alliance v. Shiloh Grp., LLC., 268 F. Supp. 3d 1029, 1046-1047
 5   (N.D. Cal. 2017).
 6        Duarte v. Freeland 2008 U.S. Dist. LEXIS 118852, at *10-12, 2008 WL 496490, *18-19
 7   (N.D. Cal. February 21, 2008).
 8        Draper v. H. Roberts Family, LLC., 2009 U.S. Dist. LEXIS 132853, at *72 (N.D. Ga.
 9   Mar. 30, 2009, No. 1:06-CV-3057-CC).
10        Envtl. Prot. Info. Ctr. v. Pac. Lumber Co., 301 F. Supp.2d 1102 (N.D. Cal. 2004).
11        Envtl. Prot. Info. Ctr. v. Pac. Lumber Co., 430 F. Supp.2d 996, 1013 (N.D. Cal. 2006).
12        Humboldt Baykeeper v. Union Pac. R.R. Co., 2008 U.S. Dist. LEXIS 117120, at *9 (N.D.
13   Cal. Oct. 16, 2008, No. C 06-02560 JSW).
14        Thibodeaux v. Port of Oakland, 2018 U.S. Dist. LEXIS 172780, at *31-33 (N.D. Cal.
15   Oct. 5, 2018, No. 18-cv-03353-KAW).
16

17        Respectfully submitted:
18

19   Dated: October 10, 2018                     GREENFIRE LAW

20
                                         By:     /s/ Rachel S. Doughty
21                                               Rachel S. Doughty
                                                 Attorneys for Plaintiff
22

23   Dated: October 10, 2018                     ATA LAW GROUP

24
                                         By:     /s/ Jason R. Flanders
25                                               Jason R. Flanders
26                                               Attorneys for Plaintiff

27                                         ECF ATTESTATION
     I, Jason Flanders, hereby attest that Ms. Doughty concurs in this filing. This attestation is made
28
     pursuant to Civil Local Rule 5-1.
                                                     1
                         PLAINTIFF’S NOTICE OF SUPPLEMENTAL AUTHORITY
